                UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE:
      Sharell Bailey,                           Case No. 19-41203
      Carolyn Bailey                            Chapter 13
                                                Judge Marci B. McIvor
           Debtors,
_________________________________/

                           NOTICE OF APPEARANCE

      PLEASE file the Appearance of Potestivo & Associates, P.C., on behalf of
Gregory Funding as servicer for Ajax Mortgage Loan Trust 2018-F, Mortgage-
Backed Securities, Series 2018-F, by U.S. Bank National Association, as Indenture
Trustee and include Cheryl Cook, as attorney for creditor, on the Matrix.

Dated: February 21, 2019                         /s/Cheryl Cook
                                                 Potestivo & Associates, P.C.
                                                 By: Cheryl Cook (P52128)
                                                 Attorney for Gregory Funding
                                                 251 Diversion Street
                                                 Rochester, MI 48307
                                                 Phone: 248-853-4400
                                                 ccook@potestivolaw.com




                                            1



 19-41203-mbm    Doc 34    Filed 02/21/19       Entered 02/21/19 09:25:17   Page 1 of 2
                UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

IN RE:
       Sharell Bailey, Carolyn Bailey            Case No. 19-41203
                                                 Chapter 13
           Debtors,                              Judge Marci B. McIvor
_________________________________/

                              PROOF OF SERVICE

      I, Carrie Williams, state that on the 21st day of February, 2019, I served a
copy of the Notice of Appearance and Proof of Service of same upon:

 Noel Cimmino,               David Wm Ruskin
 17515 West Nine Mile        Chapter 13 Trustee
 Road                        26555 Evergreen Rd
 Suite 420                   Suite 1100
 Southfield, MI 48075        Southfield, MI 48076

Via CM-ECF electronic filing to the Debtors’ Attorney and the Chapter 13 Trustee.

                                        /s/ Carrie Williams
                                        Carrie Williams
                                        Employee of Potestivo & Associates, P.C.
                                        251 Diversion Street
                                        Rochester, MI 48307
                                        248-853-4400
                                        cwilliams@potestivolaw.com




                                             2



 19-41203-mbm     Doc 34    Filed 02/21/19       Entered 02/21/19 09:25:17   Page 2 of 2
